Name: Commission Decision of 14 September 1978 authorizing the United Kingdom not to apply Community treatment to women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, of wool, of cotton or of man-made textile fibres, falling within subheading ex 61.02 B of the Common Customs Tariff (NIMEXE codes 61.02-31, 32, 33, 35, 36, 37, 39, 40), originating in Yugoslavia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-26

 nan